 In the Matter of READ MACHINERY Co. INC.andPATTERN MAKERS'ASSOCIATION OF YORK AND VICINITY, AFFILIATEDWITH THEPATTERNMAKERS'LEAGUE OF N. A., AND WITH THE A. F. OF L.Case No. R-1626SUPPLEMENTAL DECISIONANDORDERMarch11, 1940On December 9, 1939, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Election in theabove-entitled proceedings.,The Direction of Election provided thatan election by secret ballot be conducted within thirty (30) days fromthe date of the Direction among all the pattern makers employed byRead Machinery Co., Inc., herein called the Company, exclusive ofsupervisory employees, to determine whether or not they desire to berepresented by Pattern Makers' Association of York andVicinity,affiliated with the Pattern Makers' League of N. A., and with theA. F. of L.,herein called the Union, for the purposes of collectivebargaining.Pursuant to the Direction,the election by secret ballot was held. onDecember' 20, 1939, atYork,Pennsylvania,under the direction andsupervision of the Regional Director for the Fourth Region.OnJanuary 22,1940,the Regional Director,acting pursuant to Article III,Section 9, of NationalLaborRelations Board Rules and Regulations-Series 2, issued and duly served upon the parties an Election Reportcontaining a tally of the ballots.In his Report the Regional Directorcertified that the ballot was fairly and impartially conducted,that theballots cast were duly and fairly counted under his supervision, and'that statements to "such.effect had been filed with him by the tellers.As to the balloting and its results,the Regional Director reported asfollows :Total eligible to vote________________________________________4Total Ballots cast___________________________________________4'18 N L R B 22421 N. L. R. B., No. 34.450 .READMACHINERY COMPANY, INC.451Ballots cast for Pattern Makers' Association of York and Vicin-ity, affiliated with the Pattern Makers' League of N. A., andwith the A. F. of L----------------------------------------1Ballots cast against Pattern Makers' Association of York andVicinity; affiliated with the Pattern Makers' League of N. A.,and with the A. F. of L------------------------------------2Blank ballots----------------------------------------------0Void ballots-----------------------------------------------0Challenged ballots------------------------------------------1Number of eligible voters not voting--------------------------1As, appears in his Report concerning the challenged ballots, theRegional Director sustained a challenge to one ballot on the groundthat the voter offering--it was a foreman, a supervisory employee ex-cluded from the unit.Another ballot which appears by the statementon the ground that the voter offering it was not a regular employee inthe unit, was accepted by the Regional Director, and the challenge wasoverruled.-On January 29, 1940, the Union filed with the. Regional Director,within the extended time granted by the latter for such purpose, Ob-jections to the Election Report.The Objections set forth were (1)that Philip E. Bupp, an eligible voter, had not voted "due to error";(2) that Paul Murichel had voted, although ineligible because he was asupervisory employee in the sheet-metal department when he wastransferred to the pattern department, the unit in which the electionwas conducted, and because by such transfer he displaced one,Botterbush, a member of the Union, who had been discharged a weekbefore.'The Regional Director investigated the matters contained in theObjections and, on February 17, 1940, duly served upon the parties hisReport on Objections based upon such investigation.The RegionalDirector reports that the contentions and objections of the Union asto Paul Munchel are without merit ; that Munchel was on the pay rollof the pattern department on the eligibility date provided in the De-cision and Direction of Election, and was eligible to vote.As to the Union's first objection, that Philip E. Bupp had not voted"due to error," the Regional Director observed that, in view of hisinvestigation and report on the second objection, even if Bupp's votehad been cast for the Union, the end result of the balloting would haveremained unaffected.We agree with the conclusions of the RegionalDirector.Upon the entire record in the case, including the Election Report,the Objections, and the Report on Objections, we find that the Objec-tions do not raise substantial and material issues with respect to theconduct of the ballot or the Election Report. 452DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDThe results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in theappropriate unit.The petition of Pattern- Makers' Association ofYork and Vicinity, affiliated with the Pattern Makers' League ofN. A., and with the A. ' F. 'of L., for investigation and certification ofrepresentatives of employees of Read Machinery .Co., Inc., will there-fore be dismissed.-- - .-ORDER49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyORDERED that the petition for investigation and certification ofrepresentatives of employees of Read Machinery Co., Inc.; filed byPattern Makers' Association of York and Vicinity, affiliated with thePattern Makers' League of N. A., and with the A. F. of L., be, and ithereby is, dismissed.